Citation Nr: 0815175	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1947 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Buffalo, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has developed osteoarthritis of 
his right knee due to active service.  He notes that he was 
seen for knee pain on two occasions during service, and that 
a history of arthritis was noted at discharge from active 
service.  The veteran believes that this constitutes evidence 
of chronic osteoarthritis of the right knee.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, the evidence establishes that the veteran 
currently has osteoarthritis of the right knee.  Furthermore, 
the service medical records show that the veteran was seen 
for complaints of right knee pain during active service in 
1950 and 1956.  The contemporaneous records did not include a 
diagnosis of arthritis.  The April 1967 discharge examination 
found that the lower extremities were normal.  

However, a Report of Medical History was also obtained in 
April 1967.  The veteran answered "yes" to a history of 
arthritis or rheumatism.  By way of explanation, the 
examining physician stated that the veteran had been seen for 
limitation of the elbows and knees with pain in 1953.  The 
examiner added that this had been diagnosed as arthritis.  An 
X-ray study taken in April 1967 was positive for a fabella, 
but there was no report of arthritis.  

Arthritis is a chronic diseases listed at 38 C.F.R. 
§ 3.307(a) (2007).  When a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected.  38 C.F.R. § 3.303(b), see Groves v. Peake, No. 
2007-7241 (Fed. Cir. May 1, 2008) (holding that when a 
chronic disease is identified in service and at any time 
after service, service connection will be granted without the 
need for nexus evidence).  While there is some evidence of 
arthritis during service, this was not confirmed by X-ray 
study.  A VA examination is needed to determine whether the 
findings in service represented chronic arthritis OR whether 
the current arthritis is related to the knee conditions 
identified in service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his current right knee 
arthritis.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  

The examiner should answer the following 
questions: 1) Is it as likely as not (50 
percent probability or more) that right 
knee arthritis was present in service?  
2) If it is not at least as likely as not 
that arthritis was present in service, is 
it as likely as not that the veteran's 
current osteoarthritis of the right knee 
is related to the right knee complaints 
during active service?  The reasons and 
bases for all opinions should be 
provided.  

2.  If any benefit sought on appeal, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

